Citation Nr: 1647947	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  15-35 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a thoracolumbar spine disability.



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel









INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from December 1961 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case came to the Board from the Oakland, California RO.

The appellant appears to also be seeking compensation based on improper or untimely treatment at VA medical facilities.  See, e.g., October 2015 statement.  The Veteran is advised that a claim for benefits under the provisions of 38 U.S.C.A. § 1151 is separate from a claim for service-connected benefits.  Should he wish to file such a claim, it must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).


FINDINGS OF FACT

1. A March 2010 Board decision denied the Veteran's claim of entitlement to service connection for thoracic and lumbar spine disabilities.  The Veteran was notified of his appellate rights, but did not appeal this decision.

2. Evidence received since the March 2010 Board decision is cumulative of the evidence of record at the time of the previous denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a thoracolumbar spine disability and does not raise a reasonable possibility of substantiating the claim of service connection.



CONCLUSIONS OF LAW

1. The March 2010 Board decision which denied the Veteran's claim of service connection for thoracic and lumbar spine disabilities is final.  38 U.S.C.A.         §§ 7104, 7266 (West 2014).

2. Evidence received since the March 2010 Board decision in connection with Veteran's claim of entitlement to service connection for a thoracolumbar spine disability is not new and material.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.  § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  Finally, as discussed below, as new and material evidence has not been presented in conjunction with the current application to reopen, a VA examination is not warranted in this case.  38 C.F.R. § 3.159(c)(4)(A)(iii) (2015).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran's claim of entitlement to service connection for a thoracolumbar spine disability was most recently denied by a March 2010 Board decision in which the Board determined that (1) there is no in-service, superimposed disease or injury on a congenital back disorder involving sacralization of L-5; and (2) other spine disabilities are not etiologically related to active service.  In this decision, the Board considered the Veteran's service treatment records, numerous statements from the Veteran regarding his contentions, and VA treatment records and examination reports.  The Veteran was notified of this decision and provided notice of his procedural and appellate rights.  He did not appeal the Board's decision.  Therefore, the March 2010 Board decision is final.  38 U.S.C.A. §§ 7104, 7266.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the March 2010 Board decision include numerous statements from the Veteran, duplicative service treatment records, and VA treatment records.  The Board finds this newly received evidence is entirely duplicative of the evidence of evidence previously considered by the March 2010 Board decision.  In this regard, the newly received VA treatment records continue to demonstrate the Veteran currently suffers from numerous thoracolumbar spine conditions.  Further, in his various statements, the Veteran asserts that he suffered a football injury during service and was improperly and inadequately treated by military doctors, which either caused his current spine disabilities, or aggravated a congenital spine disability.  Significantly, the Board observes each of these arguments were presented before, and considered by, the Board at the time of its March 2010 decision.  Finally, any service treatment records submitted by the Veteran since the March 2010 Board decision are duplicative of those of record before the Board at that time.

The Board concludes that the recently received evidence does not constitute new and material evidence with respect to the issue of service connection for a thoracolumbar disability.  The Board acknowledges the evidentiary threshold for reopening a previously disallowed claim is low.  See Shade, 24 Vet. App. at 118.  However, the newly submitted evidence, even when considered in conjunction with entire record, does not advance a new theory of entitlement or trigger VA's duty to assist, nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.  Therefore, the Veteran's application to reopen the claim of entitlement to service connection for a thoracolumbar spine disability must be denied.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a thoracolumbar spine disability has not been received; the appeal is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


